Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                 Jan 20 2015, 9:32 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JERRY J. LUX                                    GREGORY F. ZOELLER
Lux & Lux, P.A.                                 Attorney General of Indiana
Shelbyville, Indiana
                                                KARL M. SCHARNBERG
                                                Deputy Attorney General
                                                Indianapolis, Indiana




                               IN THE
                    COURT OF APPEALS OF INDIANA

ROY DALE WEBER,                                 )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 73A01-1401-CR-8
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                       APPEAL FROM THE SHELBY SUPERIOR COURT
                            The Honorable David N. Riggins, Judge
                               Cause No. 73D02-1305-FD-166


                                     January 20, 2015

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                               STATEMENT OF THE CASE

       Appellant-Defendant, Roy Dale Weber (Weber), appeals the trial court’s

revocation of his probation.

       We affirm.

                                         ISSUE

       Weber raises four issues on appeal, one of which we find dispositive and which

we restate as: Whether the trial court properly concluded that Weber had violated the

terms of his probation.

                          FACTS AND PROCEDURAL HISTORY

       On November 4, 2013, Weber entered into a plea agreement with the State in

which he pled guilty to intimidation, a Class D felony, in exchange for the trial court

imposing 1095 days of incarceration, with 8 days of credit and the remainder suspended

to probation. As one of the conditions of his probation, Weber had to “serve 365 days on

House Arrest complying with all rules of the program including payment of any and all

associated fees.” (Appellant’s App. p. 19). After informing Weber of the standard terms

and conditions of probation, as well as the associated fees, the trial court allowed Weber

to report to the Johnson County community corrections, his county of residence, instead

of the Shelby County community corrections, the location of the charge. The trial court

cautioned him:

       I don’t care where you do [house arrest], all right? But if you’re not on
       house arrest, I’ll revoke your [] probation. [] So in other words, if Johnson
       County won’t accept, you better move across the county line and find a
       place in Shelby County.



                                            2
(Transcript p. 48). The sentencing order reflects that as a special term of probation,

Weber must “successfully complete 365 days of Home Detention following all rules of

that program and pay all associated fees directly to Johnson County [c]ommunity

[c]orrections.” (Appellant’s App. p. 24). The trial court then set the matter for a status

hearing on November 14, 2013.

       Weber was absent at the status hearing on November 14, 2013 and an arrest

warrant was issued and executed that same day. Weber appeared before the trial court on

November 15, 2013. During the status hearing, Weber reported that he had attempted to

enroll in Johnson County community corrections but had been refused acceptance into

the home detention program. Weber explained that on the day he attempted to enroll he

initially did not have sufficient money with him for the “start-up fees,” however, he

returned later that same day with the correct amount. (Tr. p. 56). Weber testified that the

intake officer then refused to enroll him because she didn’t anticipate him being able to

pay the weekly fee and she didn’t “like” his employment as a part-time independent

scrapper. (Tr. p. 57). At the conclusion of the status hearing, the trial court ordered

Weber “to jail” and set the matter for a probation revocation hearing. (Tr. p. 58).

       On December 12, 2013, the trial court conducted a probation revocation hearing.

Finding that Weber was not on home detention as ordered, the trial court concluded that

he had violated the terms of his probation and imposed a sentence of 365 days at the

Indiana Department of Correction.

       Weber now appeals. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION


                                             3
       Both probation and community corrections programs serve as alternatives to

commitment to the Department of Correction and both are made at the sole discretion of

the trial court. Treece v. State, 10 N.E.3d 52, 57 (Ind. Ct. App. 2014). A defendant is not

entitled to serve a sentence in either a probation or a community corrections program;

rather, placement in either is a matter of grace and a conditional liberty that is a favor, not

a right. Id. The standard of review of an appeal from the revocation of a community

corrections placement mirrors that for revocation of probation. Id. That is, a revocation

of community corrections placement hearing is civil in nature, and the State need only

prove the alleged violations by a preponderance of the evidence. Id.

       Probation revocation is a two-step process. First, the court must make a factual

determination that a violation of a condition of probation actually has occurred. Treece,
10 N.E.3d at 56. If a violation is proven, then the trial court must determine if the

violation warrants revocation of the probation. Id.

       At the plea hearing, Weber requested to be placed on home detention through

community corrections in Johnson County, not through Shelby County—the location of

the charge. Weber’s counsel testified that he had contacted Johnson County, which had

pre-approved Weber. This was confirmed by the intake officer’s testimony during the

probation revocation hearing. See I.C. § 35-38-2.5-5.5(a) (a court in one county may not

place an offender who resides in another county on home detention in the other county

where the offender resides until and unless the offender is eligible for home detention in

his county of residence and supervision will be conducted by either . . . or community

corrections program located in the offender’s residence county). Weber now maintains


                                              4
that because the Johnson County community corrections arbitrarily and illegally denied

him enrollment in the home detention program as ordered by the trial court, the trial court

improperly found him in violation of the terms of his probation. We find Weber’s

argument to be without merit.

       During the plea hearing, the trial court, as a gesture of goodwill, allowed Weber to

report to Johnson County community corrections. Nevertheless, the trial court warned

him in very explicit terms that if Johnson County would not accept him, he had to find a

place in Shelby County. Despite the trial court’s specific pronouncement that he had to

be on home detention either in Johnson County or Shelby County, Weber failed to

comply with the order. Weber acknowledged that he was rejected by Johnson County

community corrections, and despite the approval received from Shelby County

community corrections that they would be willing to enroll Weber into an adult day

reporting program, the trial court rejected this proposal because it did not fit the plea

agreement’s requirement of home detention. The trial court determines the conditions of

probation and may revoke probation if the conditions are violated. Kincaid v. State, 736
N.E.2d 1257, 1259 (Ind. Ct. App. 2000). Because Weber failed to enroll in a home

detention program, the trial court properly found Weber in violation of the conditions of

his probation.

                                     CONCLUSION

       Based on the foregoing, we affirm the trial court’s revocation of Weber’s

probation.

       Affirmed.


                                            5
MATHIAS, J. and CRONE, J. concur




                                   6